DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Amendment
	The amendment filed on April 19, 2022 has been entered.  Applicant has amended claims 42, 52, 61 and 62.  Claims 42-62 remain pending in this application and were found to have allowable subject matter.

Response to Arguments
Claim Objection	Claim 52 was objected to for a minor typographical error.  Applicant’s amendments have corrected this issue, accordingly the objection is withdrawn.
Claim Rejections – 35 U.S.C. § 101	Claims 42-62 were rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.  Applicant’s amendments have added additional subject matter that, among other things, locates evidence data based on an obtained pointer, generates a validity token based on the evidence data, and adjust a validity proof requirement based on a validity analysis represented by the validity token.  Examiner contends that while the claims still recite an abstract idea of maintaining/updating a database (e.g., a ledger), the additional elements recited in the claim(s) integrate the abstract idea into a practical application because, when considered as a whole, the claim(s) meaningfully limit the manner that transaction data is added to a ledger.  That is, the claimed invention provides a specific manner of adjusting validity proof requirements that must be met before received transaction data is updated in the ledger.  Accordingly, the claimed invention allows for varying/asymmetric validity requirements based on evidence data associated with a particular transaction.  Also see Specification [0048].  In view of the current claim amendments, the 35 U.S.C. 101 rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 103
	Applicant argues that the claims are allowable over the prior art in view of the current claim amendments.  Amendment, pp. 11-12.  Examiner agrees.  Examiner has performed an updated prior art search based on the amended claims and is unable to find prior art, that either individually or in reasonable combination with other prior art, discloses, suggests, teaches, or renders obvious the particular combination of steps or elements as currently recited in independent claims 42, 61 and 62.  Accordingly, the 35 U.S.C. 103 rejection is withdrawn.

Reasons for Allowance
Claims 42-62 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	The prior art teaches various aspects of the claimed invention.  For example, Brama (US 2015/0205929 A1), the closest prior art of record, discloses where transaction data (e.g., medical data) associated with a transaction (i.e. a transaction posted on a public ledger/block chain) having supporting evidence data (i.e. further data, e.g., imaging, background, lab results, etc.) is received.  Brama [0065]; [0067].  Brama also discloses where at least one pointer (i.e. a message that serves as a pointer, or reference location, to further data) pointing to at least one block of data comprising the supporting evidence data (i.e. pointing to the further data) is obtained.  Brama [0065]; [0067].  Additionally, Brama describes where at least one linked transaction block in a ledger comprising one or more linked transaction blocks (i.e. one of the blocks in a public ledger (block chain)) is updated (e.g., by sending a transaction, and/or by recording a transaction on the public ledger) wherein the at least one linked transaction block is updated with the at least one pointer (i.e. the message that serves as a pointer, or reference location, to further data) and the transaction data (e.g., medical data), and the at least one pointer comprises an address (i.e. location) that conforms to an address space (i.e. a storage location) used by one or more computers (e.g., server or nodes) storing the supporting evidence data of the validated transaction (i.e. storing the further data).  Brama [0063]; [0065]; [0067]; [0072-0073].  
	Allen (US 2015/0220928 A1) discloses where at least one of the linked transaction blocks in the ledger (i.e. a block in the blockchain, e.g., a new block) is caused to be updated (e.g., by including a transaction in a block) after a validation that includes meeting a validity proof requirement (e.g., after ensuring that all the information in the transaction is correct, and/or by reaching consensus among the users on the network).  Allen [0008-0009].
	Reddy (US 2014/0372140 A1), a previously uncited reference, discloses a method and system that validates data comprising a first and second medical claim and then stores this data within a respective classification system.  Reddy [0037].  Reddy further discloses that the medical claims can be validated by applying claim edit criteria, or rules, to the medical claims.  Reddy [0037; 0059-0060].	Mossbarger (US 2015/0244690 A1), a previously uncited reference, discloses where identity records are stored and/or updated via the use of the blockchain.  Mossbarger [0247-249].  Mossbarger also discloses that changes to the records in the blockchain are broadcasted to the network for evaluation, and if found to be acceptable, they are added to the blockchain.  Id.
	While certain aspects of the claimed invention were known in the art, the prior art, taken either individually or in reasonable combination with other prior art, fails to disclose, suggest, teach, or render obvious the particular combination of steps or elements as recited in independent claims 42, 61 and 62.
	For the above reasons claims 42, 61 and 62 are deemed to be allowable over the prior art and claims 43-60 are allowable by virtue of their dependency on claim 42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.F./Examiner, Art Unit 3685
May 4, 2022
/STEVEN S KIM/Primary Examiner, Art Unit 3685